Citation Nr: 9922971	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-20 502 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in s


THE ISSUE

1.  Entitlement to an increased rating for left knee 
chondromalacia status post arthroscopic surgery, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for left knee 
chondromalacia, prior to June 17, 1997.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a noncompensable 
disability rating for chondromalacia of the left knee.  The 
veteran established entitlement to a temporary total rating 
for convalescence of his left knee effective June 17, 1997, 
and to an increased rating of 10 percent, effective August 1, 
1997, by means of a January 1998 rating decision.  However, 
as that rating decision did not provide an effective date of 
increase to the date of claim, the Board finds that the 
issues of entitlement to an increased rating, greater than 10 
percent, and entitlement to a compensable rating prior to 
June 17, 1997, remain before the Board.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that although the veteran has been diagnosed 
with degenerative joint disease of the left knee, a medical 
opinion is not of record determining whether the degenerative 
joint disease of the left knee may be due to his service-
connected left knee chondromalacia.  The Board feels that 
issue should be resolved prior to any decision being rendered 
on the veteran's appeal.  The Board feels that a VA 
examination would be useful in determining whether any 
degenerative joint disease is proximately due to or the 
result of the veteran's service-connected left knee 
chondromalacia.

The Board has also deferred consideration of whether the 
veteran was entitled to a compensable rating for left knee 
chondromalacia, prior to June 17, 1997, due to the possible 
preclusive effect that rendering a decision on that matter 
might have on the veteran's appeal on the issue of 
entitlement to an increased rating for his left knee 
disability.  However, the Board notes that a May 5, 1997, VA 
medical report notes "1+ instability with varus/valgus 
stress."

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
range of knee motion for extension 
and flexion.  The examiner should 
also state whether or not the 
veteran's left knee disability is 
productive of subluxation,  lateral 
instability, pain, effusion into the 
joint, or episodes of locking.  If 
any of the above listed signs is 
shown, the examiner should provide 
an opinion as to the frequency 
and/or the severity of that sign.

c)  The examiner should provide an 
opinion as to whether the veteran 
has any degenerative joint disease 
of the left knee.  If so, the 
examiner should also provide an 
opinion as to whether there is X-ray 
evidence of arthritis of the left 
knee.  If degenerative joint disease 
is present, the examiner should 
provide an opinion as to whether it 
is as likely as not that any 
degenerative joint disease is 
proximately due to or the result of 
the veteran's service-connected left 
knee chondromalacia.  In providing 
an opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

d)  The examiner should state 
whether or not the veteran's 
service-connected left knee 
chondromalacia, status post 
arthroscopic surgery, results in any 
loss of motion, excess motion, 
weakened motion, excess 
fatigability, or pain on motion.  
For each sign listed, the examiner 
should specifically state whether or 
not that sign is shown, and if 
shown, should provide an opinion as 
to the severity.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, including consideration 
of whether a separate rating may be 
appropriate for the veteran's left knee 
degenerative joint disease pursuant to 
the holding of the VA General Counsel in 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997).  If the decision remains adverse 
to the veteran, in whole or in part, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.



	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

